McRAE, P.J.,
Dissenting.
This writer must respond to the personal assertions authored by the Chief Justice. The original opinion of New Bellum Homes, Inc. v. Giffin, 784 So.2d 139 (Miss. 2001), was published February 1, 2001, in which all but one Justice concurred at that time. Since then there have been two motions for rehearing, a motion to clarify, *676and more importantly, our opinion has now been published in West over a year ago and should have been deemed final. Our rules do not allow what has occurred with the majority’s order of the Chief Justice. The fifteen percent penalty was assessed according to the statute and the rules of this Court, since the judgment below was affirmed in toto. The original opinion authored by this writer was reviewed and voted on by the Court. No one asked for changes. When it was reviewed two other times on motion for rehearing and clarification, the majority of the Court, including the Chief Justice, denied it. Now a year and a half after the opinion was published and more than a year after the mandate was issued and in contravention of our rules, this Court is now granting by order that which it denied in our published opinion. One Justice cannot single handedly do anything; it takes a majority.
Accordingly, I dissent to this order as we should not' give special treatment to individuals or certain parties.